TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-20-00401-CR



                                   Karl Lee Wiggins, Appellant

                                                 v.

                                   The State of Texas, Appellee


                     FROM THE 27TH DISTRICT COURT OF BELL COUNTY
                NO. 72941, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                              MEMORANDUM OPINION


                  In June of 2015, in cause number 72941, appellant Karl Lee Wiggins pled guilty

to murder, and the trial court sentenced him to life in prison. See Tex. Penal Code §§ 12.32;

19.02.       On direct appeal, this Court affirmed appellant’s conviction.    Wiggins v. State,

No. 03-15-00385-CR, 2016 WL 3679141, at *2 (Tex. App.—Austin June 30, 2016, no pet.)

(mem. op., not designated for publication). The mandate affirming the trial court’s judgment of

conviction was issued on September 15, 2016.

                  On August 6, 2020, appellant filed a pro se notice of appeal of his conviction

pursuant to Rule 4(b) of the Federal Rules of Appellate Procedure.1 Appellant has already

appealed his murder conviction, and mandate has issued. He is not entitled to a second appeal of

         1As an initial matter, we note that a Texas criminal defendant’s right to appeal a
criminal conviction resulting from a state criminal action is governed by the Texas Rules of
Appellate Procedure not the Federal Rules of Procedure. See Tex. R. App. P. 1.1, 25.2(a)(2); see
also Tex. Code Crim. Proc. art. 44.02.
this conviction. See Hines v. State, 70 S.W. 955, 957 (Tex. Crim. App. 1902) (“[O]nly one

appeal can be made from a verdict and judgment of conviction in any case.”). Therefore, this

Court lacks jurisdiction to consider a second appeal from appellant’s final conviction.

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); see,

e.g., Arabzadegan v. State, No. 03-19-00728-CR, 2020 WL 370880, at *1 (Tex. App.—Austin

Jan. 23, 2020, pet. ref’d) (mem. op., not designated for publication) (dismissing defendant’s

subsequent appeal of conviction that had previously been affirmed for want of jurisdiction);

McDonald v. State, 401 S.W.3d 360, 361–63 (Tex. App.—Amarillo 2013, pet. ref’d) (same).



                                             __________________________________________
                                             Edward Smith, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed for Want of Jurisdiction

Filed: September 29, 2020

Do Not Publish




                                               2